Citation Nr: 0933242	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  03-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for lumbar disc 
disease with T12 wedging.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.M.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and from a January 2004 
rating decision by the RO in Togus, Maine.  In December 2005, 
the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board, in pertinent part, 
remanded the issues on appeal for additional development in 
February 2006.  Although in a July 9, 2009, statement the 
Veteran reported he had more evidence to submit within the 
next 30 days in support of his claim, no subsequent evidence 
was apparently received.  The Veteran's service 
representative, in essence, stated the case was ready for 
appellate review in an August 2009 brief in support of the 
claims.  The Board finds no further action as to this matter 
is required.

The issue of entitlement to a rating in excess of 10 percent 
for tinnitus was stayed in February 2006 pending further 
action as a result of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") decision in Smith 
v. Nicholson, 19 Vet. App. 63 (2005), reversing a decision of 
the Board which concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) subsequently reversed the 
Court's decision in Smith and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  The stay as to these matters has been 
lifted and the issue has been adequately developed for 
appellate review.

In correspondence dated in April 2006 the Veteran raised the 
issue of entitlement to service connection for hypertension.  
This matter is referred to the RO for appropriate action.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A February 1997 rating decision denied entitlement to 
service connection for lumbar disc disease with T12 wedging; 
the Veteran was notified but did not appeal.

3.  Evidence added to the record since the February 1997 
rating decision is cumulative or redundant and by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.




CONCLUSIONS OF LAW

1.  New and material evidence was not submitted and the claim 
for entitlement to service connection for lumbar disc disease 
with T12 wedging may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (prior to August 29, 2001).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in letters dated in 
January 2001, May 2003, October 2003, and June 2006.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  A notice as to these 
matters was provided in June 2006.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court also held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The January 
2001 and June 2006 letters in this case adequately informed 
the Veteran of the evidence necessary to reopen his service 
connection claim for lumbar disc disease with T12 wedging.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Although the VCAA 
notice letters in this case did not meet all of the foregoing 
requirements for the Veteran's tinnitus claim, the notice 
defect in this case did not affect the essential fairness of 
the adjudication.  The Veteran is presently receiving the 
maximum schedular rating for tinnitus and he was adequately 
informed of the criteria for submission of a claim for extra-
schedular rating consideration.  

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

New and Material Evidence Claims Prior to August 29, 2001

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
Veteran submitted a request to reopen his service connection 
claim for a back disorder in December 2000.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In a February 1997 rating decision the RO denied entitlement 
to service connection for lumbar disc disease with T12 
wedging.  It was noted, in essence, that service treatment 
records revealed treatment for low back strain in December 
1973, but that the evidence did not demonstrate a present 
back disability associated with an old trauma was incurred 
during active service.  The service treatment records 
included a late December 1973 record wherein the Veteran was 
seen for complaints of back pain after heavy lifting.  The 
impression was muscle spasm with no evidence of back injury 
or sprain.  There is a record of a normal clinical evaluation 
of the spine upon separation examination in December 1974 and 
the Veteran's report of medical history in November 1974 
denying any recurrent back pain.  The evidence of record at 
that time also included a February 1997 VA physical 
examination report noting the Veteran's report of treatment 
in 1973 after a back injury lifting tank batteries.  At the 
time, the Veteran also related a  history of a 1993 injury to 
the back and right shoulder while carrying some bars.  
February 1997 VA X-ray examination findings of degenerative 
disc disease of the lumbar spine, and a questionable old 
trauma at T-12 were noted.  The Veteran was notified at his 
address of record of the denial of service connection for the 
claimed low back (wedging) disorder.  He did not appeal and 
the decisions became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

The evidence added to the record since February 1997 includes 
statements from the Veteran and additional private and VA 
treatment records.  The medical evidence includes diagnoses 
of back pain without opinion as to etiology.  The Veteran's 
written statements and oral testimony in December 2005, 
reiterate his claim that he initially injured his back during 
active service lifting tank batteries and that he had 
experienced intermittent back problems before sustaining an 
industrial injury in 1993.  He asserted the pain he 
experienced in 1993 was the same pain he experienced in 1973.  
No evidence indicating treatment prior to an industrial 
injury in 1993 nor any supporting evidence of continuing 
symptomatology after service was provided.

Based upon a comprehensive review, the Board finds the 
evidence received in support of the Veteran's claim is 
cumulative or redundant of the evidence of record and in 
connection with the evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The new evidence received in 
this case does not contribute to a more complete picture of 
the circumstances surrounding the origin of the Veteran's 
claimed injury or disability.  Therefore, the claim may not 
be reopened and the appeal must be denied.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).




6260
Tinnitus, recurrent
1
0
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. 
Note (3):Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it. 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).

In the instant case records show the Veteran submitted his 
increased rating claim in October 2000.  Service connection 
was previously established for tinnitus in a February 1997 
rating decision with an assigned 10 percent rating.  He now 
contends, in essence, that higher or separate 10 percent 
ratings for each ear are warranted.  He requested his claim 
be submitted for extra-schedular consideration, but has 
provided no specific evidence in support of this request.

Based upon the evidence of record, the Board finds the 
Veteran is presently receiving the maximum disability rating 
available for tinnitus under the applicable rating criteria 
and that entitlement to separate ratings for tinnitus in each 
ear must be denied as a matter of law.  Current VA 
regulations specifically prohibit the assignment of separate 
disability ratings for tinnitus in each ear.  There is no 
evidence of objective tinnitus to warrant consideration of 
any higher ratings under alternative rating criteria.  There 
are no factual issues in controversy.  Therefore, the Board 
finds the claim for entitlement to a higher schedular rating 
for tinnitus must be denied.  

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Veteran has provided 
no specific information indicating a marked interference with 
employment related to this disorder.  The evidence, including 
records associated with the Veteran's SSA disability claim, 
demonstrate he is unemployable as a result of his nonservice-
connected psychiatric disabilities.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence is against the claim.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for lumbar disc disease 
with T12 wedging; the appeal is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining service connection 
claim by correspondence dated in October 2003 and June 2006.  
He was also notified that the VCAA applied to all elements of 
a claim in June 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA regulations 
provide that in the case of records requested to corroborate 
a claimed stressful event in service, the claimant must 
provide information sufficient for the records custodian to 
conduct a search.  38 C.F.R. § 3.159(c)(2).  The Court has 
held that VA's "duty to assist is not always a one-way 
street" and that if a veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2008).  VA 
will not concede, however, that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (revised effective October 29, 2008).  Section 
4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing 
criteria for diagnosing PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of a psychiatric disorder.  
A November 1974 separation examination revealed a normal 
clinical psychiatric evaluation.  In his report of medical 
history at that time the Veteran denied any depression or 
excessive worry or nervous trouble of any sort.  Service 
records show he served in Korea as an armor crewman.  An 
August 1972 evaluation report noted a high score for 
operating and maintaining communications equipment and 
average or low scores in all other areas.  Reports show the 
Veteran was disciplined in December 1973 for possession of 
marijuana, in March 1974 for a period of absence without 
leave, and in May 1974 for additional periods of absence 
without leave.  An August 1974 evaluation report noted an 
average score for individual combat activities and low or 
very low scores in all other areas.  In a signed statement of 
disagreement from a July 1974 evaluation report the Veteran 
stated his belief that he felt he had not been treated as the 
soldier he was capable of being and that he had lost interest 
in the military.  He requested that he be discharged for the 
good of the service.

In statements in support of his claim the Veteran asserted 
that he had been kicked in the head while sleeping in front 
of his tank by a captain during active service, that he was 
constantly harassed and assaulted by a "Turrot Fag," and 
had a simulator explode directly in front of his face while 
driving a tank.  He stated these events occurred during 
service in Korea in 1973.  He claimed the incident involving 
his having been kicked in the head occurred in October 1973.  
He stated, in essence, that he knew of no available witnesses 
to these events and knew of no other evidence to substantiate 
his claims.  

The Board finds that the available evidence does not include 
sufficient information as to these matters to warrant 
additional efforts to assist the Veteran in verifying these 
events.  These matters are not the type of events capable of 
verification by a search of information routinely maintained 
by the service department.  The Board finds, however, that as 
the issue must be remanded for other reasons the Veteran 
should be requested to provide any information that may 
identify existing records.  

The Board also notes that a June 2005 VA examination report 
noted the Veteran relayed several incidents of experiences in 
service of a very traumatic nature.  The only specific 
incident identified involved a claim that he had witnessed a 
fellow serviceman cut in half by two tanks.  The diagnoses 
included rule out PTSD.  The Veteran is not shown to have 
provided any specific information as to this event nor was he 
requested by the RO to provide such information.  The June 
2005 VA examiner also noted that the Veteran's service-
connected tinnitus was one significant stressor fueling his 
depression; however, it is unclear if the claims file was 
reviewed or if depression was believed to have been caused by 
the service-connected disability or to have been aggravated 
by it to some degree.  Other records show the Veteran was 
awarded Social Security Administration (SSA) disability 
benefits effective from October 1996 because of personality 
disorders.  The medical records include various diagnoses of 
adjustment disorder, depression, and rule out psychosis 
without opinion as to etiology.  In the absence of a clear 
diagnosis as to a present psychiatric disorder, the Board 
finds further development is required for an adequate 
determination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested 
provide specific information as to his 
claimed in-service stressor involving 
having witnessed a fellow soldier cut 
in half and notified that for his PTSD 
claim based on in-service personal 
assaults he may submit evidence from 
other sources to corroborate an account 
of a stressor incident.  

2.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for an acquired 
psychiatric disorder.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Appropriate efforts must be 
made to obtain all available VA 
treatment records.

3.  Thereafter, the record should be 
reviewed and specific determinations 
provided, based on the complete record, 
as to which specific stressor events, if 
any, have been verified.  In reaching 
these determinations, any credibility 
questions raised by the record should be 
addressed.  The Veteran should be 
notified of these determinations and 
afforded the opportunity to respond  

4.  The Veteran should be scheduled for a 
VA examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has an 
acquired psychiatric disorder, to 
include, as a result of a verified event 
during active service or that was 
incurred or aggravated as a result of a 
service-connected disability.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluations for PTSD, revised on April 2, 
2007.  The examining psychiatrist should 
be informed as to which, if any, of the 
claimed stressor or identified events 
have been verified and requested to 
provide an opinion as to whether the 
evidence of record indicates that a 
personal assault occurred.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


